DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 PALM BEACH FARMS RURAL PRESERVATION COMMITTEE, LLC.,
                      Appellant,

                                    v.

                  PALM BEACH COUNTY, FLORIDA,
                           Appellee.

                              No. 4D20-1039

                              [May 27, 2021]

  Appeal from the State of Florida, Department of Economic Opportunity;
DOAH Case No. 18-6308GM and DEO Case No. 20-002.

  Troy W. Klein of Law Office of Troy W. Klein, P.A, West Palm Beach, for
appellant.

  Robert P. Banks of the Palm Beach County Attorney’s Office, West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST, JJ., and ROBINSON, MICHAEL A., Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.